Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Double Patenting
	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 8-21, 23-24, and 26-29 of U.S. Patent No. 10,467,302 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The tables below compare the claims of the instant application and the claims of U.S. Patent No. 10,467,302 B2.

Claim 1
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note
determining that a question received by a deep question answering system is speculative, based at least in part on identifying a future tense in the question;
Claim 10
determining, based on the analysis of the text of the question, that an answer to the question is not explicitly contained in the corpus of stored information;



generating, by one or more predictive algorithms, a set of candidate answers, wherein each of the one or more predictive algorithms are used to generate at least one estimated future value for an attribute of the question;
Claim 10
generating, by one or more predictive algorithms, a plurality of candidate answers for the question based on the identified attribute of the question, wherein each of the one or more predictive algorithms are used to generate estimated future values for the attribute of the question;

computing a score for each candidate answer in the set of candidate answers; and
Claim 10
computing a score for each respective candidate answer of the plurality of candidate answers; and

returning a first candidate answer, of the set of candidate answers, as responsive to the speculative question received by the deep question answering system.
Claim 10
returning a first candidate answer, of the plurality of candidate answers, as responsive to the speculative question received by the question answering system.



Claim 2
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note
storing an indication specifying to verify each of the candidate answers subsequent to a time related to the question; and


Claim 11
storing an indication specifying to verify an accuracy of each of the candidate answers of the plurality of candidate 


upon determining that the time has passed:


Claim 11
upon determining that the future time has arrived:



comparing each candidate answer in the set of candidate answers to an actual answer to the question to determine an accuracy of each candidate answer;

Claim 11
comparing each candidate answer of the plurality of candidate answers to the actual answer to determine the accuracy of each candidate answer;


adjusting a confidence score of an ability of the deep question answering system to generate the set of candidate answers; and

Claim 11
adjusting a confidence score reflecting an ability of the question answering system to generate the plurality of candidate answers; and



adjusting a confidence score of the predictive algorithm that generated the candidate answer in the set of candidate answers based on the accuracy of each respective candidate answer.

Claim 11
adjusting a confidence score of the predictive algorithm that generated the respective candidate answer of the plurality of candidate answers based on the accuracy of each respective candidate answer.




Claim 3
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note

wherein determining that the question is speculative comprises at least one of: 

Claim 16
computing a score for the question, wherein the score is of a plurality of score 




Claim 4
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note

collecting relevant evidence from a corpus of information;

Claim 14

collecting relevant evidence from the text of the electronic documents stored in the corpus of information;


selecting the one or more predictive algorithms; and

Claim 14

selecting the one or more predictive algorithms from the corpus; and


applying the one or more predictive algorithms to the relevant evidence and at least one attribute of the question.

Claim 14

applying the one or more predictive algorithms to the relevant evidence and the attribute of the question to generate the plurality of candidate answers, wherein each of the plurality of candidate answers includes 



Claim 5
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note

computing a confidence score of an analysis of the question and supporting evidence gathered from a corpus of information based on the analysis of the question; and

Claim 12
computing a confidence score of an analysis of the question and supporting evidence gathered from the corpus of information based on the analysis of the question, wherein the confidence score of the analysis of the question indicates a level of confidence in the determination that the question is speculative; and



adjusting the score of each candidate answer based on the computed confidence score.

Claim 12
adjusting the score of each candidate answer based on the computed confidence score.




Claim 6
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note

wherein the one or more predictive algorithms are selected from: (i) a set of existing predictive algorithms, and (ii) one or more predictive algorithms generated by the deep question answering system.

Claims 6 and 7

6. The system of claim 1, wherein the one or more predictive algorithms are further selected from a set of two or more existing predictive algorithms.






Claim 7
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note

wherein the predictive algorithms generated by the deep question answering system are based on: (i) at least one attribute of the question, (ii) relevant evidence gathered from a corpus of information, (iii) one or more trends found in the corpus of information.

Claim 7

wherein the one or more predictive algorithms are generated by the question answering system based on: (i) at least one attribute of the question, (ii) relevant evidence gathered from the corpus of information, (iii) one or more trends found in the corpus of information.



Claim 8
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note
one or more computer processors; and
Claim 1
one or more computer processors; and

a memory containing a program which when executed by the one or more computer processors performs an 
Claim 1
a memory containing a program which when executed by the one or more computer 

determining that a question received by a deep question answering system is speculative, based at least in part on identifying a future tense in the question;
Claim 1
determining, based on the analysis of the text of the question, that an answer to the question is not explicitly contained in the corpus of stored information;

generating, by one or more predictive algorithms, a set of candidate answers, wherein each of the one or more predictive algorithms are used to generate at least one estimated future value for an attribute of the question;
Claim 1
generating, by one or more predictive algorithms, a plurality of candidate answers for the question based on the identified attribute of the question, wherein each of the one or more predictive algorithms are used to generate estimated future values for the attribute of the question;

computing a score for each candidate answer in the set of candidate answers; and
Claim 1
computing a score for each respective candidate answer of the plurality of candidate answers; and

returning a first candidate answer, of the set of candidate answers, as responsive to the speculative question received by the deep question answering system.
Claim 1
returning a first candidate answer, of the plurality of candidate answers, as responsive to the speculative question received by the question answering system.



Claim 9
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note



Claim 2




upon determining that the time has passed:

Claim 2
upon determining that the future time has arrived:



comparing each candidate answer in the set of candidate answers to an actual answer to the question to determine an accuracy of each candidate answer;

Claim 2
comparing each candidate answer of the plurality of candidate answers to the actual answer to determine the accuracy of each candidate answer;



adjusting a confidence score of an ability of the deep question answering system to generate the set of candidate answers; and

Claim 2
adjusting a confidence score reflecting an ability of the question answering system to generate the set of candidate answers; and



adjusting a confidence score of the predictive algorithm that generated the candidate answer in the set of candidate answers based on the accuracy of each respective candidate answer.

Claim 2
adjusting a confidence score of the predictive algorithm that generated the respective candidate answer of the plurality of candidate answers based on the accuracy of each respective candidate answer.




Claim 10
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note

wherein determining that the question is speculative comprises at least one of: (i) identifying the future tense in the question, (ii) identifying an independent variable in the question, and (iii) determining that a corpus of information does not include a candidate answer for the question.

Claim 8
computing a score for the question, wherein the score is of a plurality of score values and reflects a likelihood that the question is speculative, wherein the score is computed based on: (i) the analysis of the text of the question, (ii) identifying the future tense in the text of the question, (iii) whether an independent variable is in the text of the question, wherein the independent variable corresponds to at least one of a time, a price, a count, or a population, and (iv) whether a speculative concept is present in the text of the question,




Claim 11
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note

collecting relevant evidence from a corpus of information;

Claim 4
collecting relevant evidence from the text of the electronic documents stored in the corpus of information;



selecting the one or more predictive algorithms; and

Claim 4
selecting the one or more predictive algorithms from the corpus; and



applying the one or more predictive algorithms to the relevant evidence and at least one attribute of the question.

Claim 4
applying the one or more predictive algorithms to the relevant evidence and the attribute of the question to generate the plurality of 




Claim 12
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note

computing a confidence score of an analysis of the question and supporting evidence gathered from a corpus of information based on the analysis of the question; and

Claim 5
computing a confidence score of an analysis of the question and supporting evidence gathered from the corpus of information based on the analysis of the question, wherein the confidence score of the analysis of the question indicates a level of confidence in the determination that the question is speculative; and



adjusting the score of each candidate answer based on the computed confidence score.

Claim 5
adjusting the score of each candidate answer based on the computed confidence score.




Claim 13
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note

wherein the one or more predictive algorithms are selected from: (i) a set of existing predictive algorithms, and (ii) one or 

Claims 6 and 7

6. The system of claim 1, wherein the one or more predictive algorithms are further selected from a set 

7. The system of claim 1, wherein the one or more predictive algorithms are generated by the question answering system based on: (i) at least one attribute of the question, (ii) relevant evidence gathered from the corpus of information, (iii) one or more trends found in the corpus of information.




Claim 14
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note
wherein the predictive algorithms generated by the deep question answering system are based on: (i) at least one attribute of the question, (ii) relevant evidence gathered from a corpus of information, (iii) one or more trends found in the corpus of information.


Claim 7
7. The system of claim 1, wherein the one or more predictive algorithms are generated by the question answering system based on: (i) at least one attribute of the question, (ii) relevant evidence gathered from the corpus of information, (iii) one or more trends found in the corpus of information.




Claim 15
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note
a computer-readable storage medium having computer-readable program code embodied therewith, the computer-
Claim 10
a non-transitory computer-readable storage medium having computer-readable 

computer-readable program code configured to determine that a question received by a deep question answering system is speculative, based at least in part on identifying a future tense in the question;
Claim 10
determining, based on the analysis of the text of the question, that an answer to the question is not explicitly contained in the corpus of stored information;

upon determining that the corpus does not include a candidate answer for the question, determining that the question is speculative and cannot be answered definitively at a current time;

computer-readable program code configured to generate, by one or more predictive algorithms, a set of candidate answers, wherein each of the one or more predictive algorithms are used to generate at least one estimated future value for an attribute of the question;
Claim 10
generating, by one or more predictive algorithms, a plurality of candidate answers for the question based on the identified attribute of the question, wherein each of the one or more predictive algorithms are used to generate estimated future values for the attribute of the question;

computer-readable program code configured to compute score for each candidate answer in the set of candidate answers; and
Claim 10
computing a score for each respective candidate answer of the plurality of candidate answers; and

computer-readable program code configured to return a first candidate answer, of the set of 
Claim 10
returning a first candidate answer, of the plurality of candidate answers, as 



Claim 16
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note

computer-readable program code configured to store an indication specifying to verify each of the candidate answers subsequent to a time related to the question; and

Claim 11
storing an indication specifying to verify an accuracy of each of the candidate answers of the plurality of candidate answers at the future time; and



computer-readable program code configured to, upon determining that the time has passed:

Claim 11
upon determining that the future time has arrived:



compare each candidate answer in the set of candidate answers to an actual answer to the question to determine an accuracy of each candidate answer;

Claim 11
comparing each candidate answer of the plurality of candidate answers to the actual answer to determine the accuracy of each candidate answer;



adjust a confidence score of an ability of the deep question answering system to generate the set of candidate answers; and

Claim 11
adjusting a confidence score reflecting an ability of the question answering system to generate the plurality of candidate answers; and





Claim 11





Claim 17
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note

wherein determining that the question is speculative comprises at least one of: (i) identifying the future tense in the question, (ii) identifying an independent variable in the question, and (iii) determining that a corpus of information does not include a candidate answer for the question.

Claim 16
computing a score for the question, wherein the score is of a plurality of score values and reflects a likelihood that the question is speculative, wherein the score is computed based on: (i) the analysis of the text of the question, (ii) identifying the future tense in the text of the question, (iii) whether an independent variable is in the text of the question, wherein the independent variable corresponds to at least one of a time, a price, a count, or a population, and (iv) whether a speculative concept is present in the text of the question,




Claim 18
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note

collecting relevant evidence from a corpus of information;

Claim 14
collecting relevant evidence from the text of the electronic documents stored in the corpus of information;



selecting the one or more predictive algorithms; and

Claim 14
selecting the one or more predictive algorithms from the corpus; and



applying the one or more predictive algorithms to the relevant evidence and at least one attribute of the question.

Claim 14
applying the one or more predictive algorithms to the relevant evidence and the attribute of the question to generate the plurality of candidate answers, wherein each of the plurality of candidate answers includes an estimated value for the attribute of the question.




Claim 19
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note

computer-readable program code configured to compute a confidence score of an analysis of the question and supporting evidence gathered from a corpus of information based on the analysis of the question; and

Claim 12
computing a confidence score of an analysis of the question and supporting evidence gathered from the corpus of information based on the analysis of the question, wherein the confidence score of the analysis of the question indicates a level of confidence in the determination that the question is speculative; and





Claim 12





Claim 20
Instant Application
16/577,897
U.S. Patent No. 10,467,302 B2
Examiner's Note

wherein the one or more predictive algorithms are selected from: (i) a set of existing predictive algorithms, and (ii) one or more predictive algorithms generated by the deep question answering system,

Claims 6 and 7

6. The system of claim 1, wherein the one or more predictive algorithms are further selected from a set of two or more existing predictive algorithms.

7. The system of claim 1, wherein the one or more predictive algorithms are generated by the question answering system based on: (i) at least one attribute of the question, (ii) relevant evidence gathered from the corpus of information, (iii) one or more trends found in the corpus of information.


wherein the predictive algorithms generated by the deep question answering system are based on: (i) at least one attribute of the question, (ii) relevant evidence gathered from a corpus of information, (iii) one or more trends found in the corpus of information.

Claim 7

wherein the one or more predictive algorithms are generated by the question answering system based on: (i) at least one attribute of the question, (ii) relevant evidence gathered from the corpus of information, (iii) one or more trends found in the corpus of information.



Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
11 FEB 2022